EXHIBIT 2
                                                                                                                                                               Attachment A

                                                                Annual Budget & Trustee Vote
                                                                         Tuesday, May 19, 2009
                                                                              Official Results

                                                                                                                  Seat of                 Seat of                   Seat of
                                                                                                             Solomon Akerman           Akiva Feinsod             Richard Stone
                                                                                                              1A         1B       3A       3B        3C          5A         5B
                     Public    Absentee   Emer.     Affidavit    Total     Proposition #1   Proposition #2   Morris   Leonardo Carolyn G Margaret Eliyahu       Emilia   Richard
                     Counter    Ballots   Ballots   Ballots      Votes     Yes        No    Yes        No    Kohn       Vera    Watson Hatton Solomon           White     Stone
#1 Lime Kiln         1,290       10         0          5        1,305      384      534     283      935     904        364       56       338         887       327      947
#2 Summit Park        698        11         0          5         714       410      123     324      220      72        609       51       581          51       548      136
#3 Freshman Center   2,499        3         0         15        2,517      211      698     76      2,212    2,367      112       22        88         2,372     91      2391
#4 Ramapo            1,712        7         0         42        1,761      256      773     155     1,510    1,600      112       37        86         1,593     92      1625
#5 Hillcrest         1,981        7         0         27        2,015      341      305     208     1,498    1,478      503       48       480         1,455     459     1519
#6 RCC Annex          905        10         0         16         931       449       83     321      238     146        748       75       729          94       746      158
#7 Spring Valley     2,128       13         0         31        2,172      387      532     227     1,661    1,654      447       42       421         1,647     418     1695
#8 Margetts           640        11         0          1         652       284      190     234      360     269        352       61       315         258       318      314
#9 Chestnut Ridge     600        19         0          3         622       391      140     275      255      66        531      109       462          35       434      168
#10 Hempstead         990        17         0         12        1,019      483      191     287      404     212        770       65       736         186       716      271
Totals               13,443     108         0        157        13,708    3,596    3,569 2,390 9,293         8,768     4,548     566     4,236         8,578    4,149    9224
